OPINION — AG — (1) THERE IS NO LAW WHICH AUTHORIZES THE PAYMENT FOR TRAVELING EXPENSES `FOR THE TRAVEL OF MEMBERS OF THE STATE LEGISLATURE TO AND FROM THEIR PLACE OF RESIDENCE ONCE EACH WEEK' DURING A SESSION OF THE OKLAHOMA LEGISLATURE IN ORDER THAT THEY MAY KEEP IN TOUCH WITH THEIR CONSTITUENTS. (2) THE OKLAHOMA LEGISLATURE CANNOT BE PAID MILEAGE IN GOING TO AND FROM HIS HOME IN ATTENDING WEEKLY SESSIONS OF THE LEGISLATURE, BUT CAN BE PAID SUCH MILEAGE ' IN TRAVELING FROM HIS HOME TO THE LEGISLATURE AND RETURN AT THE END OF THE SESSION SINE DIE ADJOURNMENT '. CITE: 74 O.S.H. 500.1 THRU 74 O.S.H. 500.14 74 O.S.H. 516, ARTICLE V, SECTION 21, OPINION N. JANUARY 6, 1969 — STATE SENATE (FRED HANSEN)